Filed 12/3/2015 10:01:21 AM
                                                                                                Terri Pirtle Willard
                                                                                                      District Clerk
                                  CAUSE NO. CR14-319                                          Rusk County, Texas

                                                                                              Samantha Ware
STATE OF TEXAS                               §            IN THE DISTRICT COURT

                                             §
                                                                          FILED IN
                                                                   6th COURT OF APPEALS
VS.                                          §            OF RUSK COUNTY
                                                                     TEXARKANA, TEXAS
                                                                   12/15/2015 2:17:06 PM
                                             §
                                                                        DEBBIE AUTREY
                                                                            Clerk
KENNY WAYNE DAVLIN                           §            FOURTH JUDICIAL DISTRICT



                         DEFENDANT’S NOTICE OF APPEAL

        Notice is hereby given that the Defendant, Kenny Wayne Davlin, desires to appeal
 from the Final Judgment signed by the Court on October 23, 2015.

                                             I.

        On November 5, 2015, the Defendant notified the Court in writing of his desire to
 appeal his sentence and petitioned the Court for counsel to be appointed for the purpose of
 prosecuting his appeal. On November 6, 2015, the Court appointed Clay Dean Thomas as
 counsel for this matter.

                                            II.

       The Defendant appeals to the Sixth Court of Appeals.

                                           III.

       The Defendant has been found to be indigent for the purposes of this matter and may
 proceed without advance payment of costs.

       Respectfully submitted this the 3rd day of December, 2015.



                                                  /s/Clay Dean Thomas
                                                  Clay Dean Thomas

                                                  Clay Thomas, P. C.
                                                  3548 NE Stallings Drive
                                                  Nacogdoches, Texas 75965
                                                  Phone:     (936) – 560 – 4555
                                                  Facsimile: (936) – 552 – 8990
                                                  clay.thomas@claythomaspc.com
                                                  State Bar Number: 24088520
                                CERTIFICATE OF SERVICE


       This is to certify that on December 3, 2015, a true and correct copy of the above and

foregoing document was electronically filed through efile.txcourts.gov with a courtesy copy

requested to be sent to the District Attorney of Rusk County, Texas.


                                             /s/Clay Dean Thomas
                                             Clay Dean Thomas